COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


JAMES MILTON CARTER, JR.
                                                                MEMORANDUM OPINION *
v.     Record No. 2109-10-2                                         PER CURIAM
                                                                  FEBRUARY 22, 2011
AARON A. HOFFMAN T/A HOFFMAN
 CONSTRUCTION COMPANY AND
 UNINSURED EMPLOYERS FUND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Seth R. Carroll; Geoff McDonald & Associates, P.C., on brief), for
                 appellant.

                 No brief for appellees.


       James Milton Carter, Jr. appeals a decision of the Workers’ Compensation Commission.

He contends the trial court erred in concluding (1) his claim for temporary total disability

benefits was time-barred by Code § 65.2-708; (2) if his temporary total disability benefits were

not barred, those benefits would not resume until April 28, 2009 1 ; and (3) employer was not

responsible for his mileage reimbursement and medical expenses. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Carter v. Hoffman, VWC File

No. 224-37-73 (Sept. 3, 2010). We dispense with oral argument and summarily affirm because




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
       Although a deputy commissioner’s opinion addressed this issue, because the full
commission determined Carter’s claim was time-barred, the full commission did not address this
issue.
the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-